Citation Nr: 0737319	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-14 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to March 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision, in which the 
RO in St. Petersburg, Florida denied the veteran's claim for 
entitlement to service connection for hepatitis C.   

In July 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of the hearing is of record.  During the hearing, 
the veteran submitted additional evidence, along with a 
signed waiver of RO jurisdiction.  See 38 C.F.R. § 20.800 
(2007).


FINDING OF FACT

Hepatitis C was first diagnosed many years after the 
veteran's separation from service, and no competent evidence 
is of record which relates this disability to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication. 

Criteria/Analysis 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. 

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran asserts that he contracted hepatitis C variously 
either through jet gun inoculations, minor surgery for the 
removal of a toenail, two injections with sleep medication by 
a physician, sexual contact, or contact with blood from a 
wounded soldier all occurring during service.  

The service medical records including the enlistment and 
separation examinations contain no complaint, finding, 
history, or treatment of hepatitis C or of sexually 
transmitted disease.  On separation examination, no tattoos 
were identified. 

Hepatitis C was first noted by James S. Amontree, M.D., in an 
April 2003 consultation report when the veteran was 
incidentally found to have abnormal liver tests.  At that 
time he denied using alcohol, or having had any tattoos or 
blood transfusions.  However he admitted to a remote history 
of IV drug use.  

The medical evidence shows that hepatitis C was first 
diagnosed in 2003, which is almost 30 years after the 
veteran's separation from service in 1974.  The question on 
appeal, therefore, is whether an event in service bears a 
causal relationship to the diagnosis of hepatitis C.

Hepatitis C is spread primarily by contact with infected 
blood or blood products. Unsterilized needles, which might be 
used in applying a tattoo and in intravenous drug use, are 
recognized risk factors for hepatitis C.

In a July 2003 VAMC medical history the veteran admitted to 
smoking two packs of cigarettes a day.  He also gave a past 
history of IV drug use as well as "cocaine snorting."  The 
examiner noted that the veteran had practically no knowledge 
about hepatitis C.

In an October 2004 Risk Factor for Hepatitis questionnaire. 
the veteran among others things, denied ever using 
intravenous drugs, cocaine, engaging in high risk sex, 
sharing toothbrushes and razor blades, or being exposed to 
contaminated blood or fluids.

In an April 2006 VA 9 Form, Appeal to the Board of Veterans 
Appeals the veteran noted that he never used intravenous 
drugs but had two injections from a dentist in service.  He 
further noted that, "I only tried cocaine once by snorting 
it.  After service I was not exposed to blood or did anything 
that would have exposed me to hepatitis."

At the July 2007 Travel Board hearing the veteran denied 
health problems or hepatitis C when he entered service. He 
also denied using alcohol, IV drugs, or receiving tattoos in 
service or after service.  He testified that his exposure to 
risk factors in service included; inoculations with a jet 
gun; burning feces; swapping canteens of water with other 
soldiers; sharing razors; coming in contact with blood from a 
wounded soldier; a sexually transmitted disease; two 
injections of sleep medication by a physician; and surgery 
for the removal of a toenail.

There is no evidence of any of the aforementioned encounters 
except for the removal of an ingrown toenail, great toe right 
foot, in February 1972.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for hepatitis C.  First, the veteran's 
hepatitis was initially diagnosed many years after his 
separation from active duty.  Additionally, no medical expert 
has suggested the veteran's hepatitis C was incurred during 
military service.  The Board notes that the veteran has 
variously admitted to and denied the intranasal use of 
cocaine and intravenous drug use.  Based on this 
contradiction in the record, the Board does not find the 
veteran to be a credible historian, and does not accept, in 
and of itself, his claims of in-service exposure.  In the 
absence of any other competent evidence that the veteran's 
hepatitis C was incurred during military service, service 
connection for hepatitis C must be denied.  

The only evidence that tends to connect hepatitis C to 
service is that offered by the veteran himself. A layperson 
is not, however, competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education. Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 
Therefore, lay assertions of medical causation and etiology, 
absent corroboration by objective medical evidence and 
opinions, are of no probative value towards establishing a 
link between his military service and his claims of 
entitlement to service connection for hepatitis C.

For these reasons, there is no factual basis to relate 
hepatitis C to service, and service connection for hepatitis 
C is not established.  As for any intravenous drug use or 
intranasal use of cocaine, the law clearly prohibits service 
connection for a disease, resulting from willful misconduct 
due to the abuse of illegal drugs.  38 U.S.C.A. §§ 105(a), 
1110; 38 C.F.R. § 3.301(a).

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as there is nothing of record to suggest that 
the veteran's hepatitis is in any way related to his period 
of military service.  

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence that the hepatitis C is related to an injury, 
disease, or event of service origin, the preponderance of the 
evidence is against the claim and the reasonable-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).






ORDER

Service connection for hepatitis C is denied. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


